DETAILED ACTION

1. It is hereby acknowledged that 16/503278 the following papers have been received and placed of record in the file: Amendment date 06/28/21

2. Claims 15-32  are examined.  No claims are being amended.  

Response to Amendment
3.  Applicant's arguments filed 06/28/21 have been fully considered but they are not persuasive.

Applicant argues, Claims 15-20 and 27-32 are rejected under 35 U.S.C. § 102(a) as being anticipated by U.S. Publication No. 2019/0141606A1 issued to Qiao et al., (hereinafter “Qiao”). Applicant respectfully traverses these rejections and the assertions and holdings therein.
Specifically, Applicant respectfully submits that the Office Action has not demonstrated that Qiao qualifies as prior art for the current application. The Current Application claims priority, through intervening applications, to CN201710010762.3 filed on January 6, 2017. Qiao was filed on November 8, 2018, after the priority date of the Current Application. Qiao claims priority to U.S. Provisional Application No. 62/583,273 (“Qiao Provisional 1”) filed on November 8, 2017 and U.S. Provisional Application No. 62/583,277 (“Qiao Provisional 2”) filed on November 8, 2017, both of which were also filed after the priority date of the Current Application. Therefore, 
Examiner respectfully disagrees. Due to there being an intervening reference, therefore the foreign priority date needs to be perfected. An English translation of the certified copy is required.    Please refer to MPEP 213.04 and 2152.06( c).  Therefore current rejection stands.  


    PNG
    media_image1.png
    770
    1638
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    649
    1130
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

5. Claim(s) 15-20, 27-32 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Qiao(US 2019/0141606A1)  

Regarding claim 15,   Qiao teaches a communication method, comprising:
receiving, by an access network device, downlink non-access stratum (NAS) signaling from a core network device, wherein the downlink NAS signaling comprises first information, (see Qiao Figure 14; [0189] AN 105 (access network device) receives a slice selection response (NAS signaling, see [0183], the slice response message is part of a NAS registration process) from AMF (core network device)  and the first information comprises an identifier of allowed 


Regarding claim 16, Qiao taught the communication method according to claim 15, as described above.  Qiao further teaches wherein
the first information further comprises information about a tracking area that user equipment is allowed to access. (see Qiao [0189]-[0191] explains UE move to tracking area 2 and AMF may ensure allowed S-NSSA1 cannot coexist with the allowed S-NSSAI2 in tracking area 2, and access the allowed S-NSSAI 1 and S-NSSAI 1 and S-NSSAI 2 in tracking area 1 concurrently)  

Regarding claim 17, Qiao taught the communication the communication method according to claim 15, as described above.  Qiao further teaches wherein the first information further comprises information about a tracking area that user equipment is not allowed to access. (see Qiao [0189]-[0191] explains UE move to tracking area 2 and AMF may ensure allowed S-NSSA1 cannot coexist with the allowed S-NSSAI2 in tracking area 2)  

Regarding claim 18,  Qiao taught the communication method according to claim 15, as described above.  Qiao further teaches wherein the first information further comprises information about a public land mobile network that user equipment is allowed to access.(see Qiao [0147] NSSAI provided by a serving PLMN)  



Regarding claim 20,    Qiao taught the communication method according to claim 19, as described above.  Qiao further teaches wherein the session management-network slice selection assistance information NSSAI further comprises a slice differentiator. (See Qiao [0168] explains S-NSSAI comprise: slice differentiator)


Regarding claim 27, Qiao teaches a non-transitory computer-readable medium storing computer instructions, that when executed by one or more hardware processors, cause an access network device to perform operations comprising:
receiving downlink non-access stratum (NAS) signaling from a core network device, wherein the downlink NAS signaling comprises first information, (see Qiao Figure 14; [0189] AN 105 (access network device) receives a slice selection response (NAS signaling, see [0183], the slice response message is part of a NAS registration process)  and the first information comprises an identifier of allowed session management-network slice selection assistance information; ( see Qiao [0188]-[0189] the slice selection response comprised allowed S-NSSAI) and
storing the first information. (see Qiao  Figure 14, [0189]-[0190] AN 105 receives/store the slice selection response message comprising the S-NSSAI).



Regarding claim 29, Qiao taught the non-transitory computer-readable medium according to claim 27, as described above.  Qiao further teaches wherein the first information further comprises information about a tracking area that user equipment is not allowed to access. (see Qiao [0189]-[0191] explains UE move to tracking area 2 and AMF may ensure allowed S-NSSA1 cannot coexist with the allowed S-NSSAI2 in tracking area 2)  

Regarding claim 30, Qiao taught the non-transitory computer-readable medium according to claim 27, as described above.  Qiao further teaches wherein the first information further comprises information about a public land mobile network that user equipment is allowed to access. (see Qiao [0147] NSSAI provided by a serving PLMN)  

Regarding claim 31, Qiao teaches the non-transitory computer-readable medium according to claim 27, as described above.  Qiao further teaches
wherein    the    allowed    session    management-network    slice    selection    assistance
information comprises a slice/service type. (See Qiao [0168] explains S-NSSAI comprise: a slice/service type)

Regarding claim 32, Qiao taught the non-transitory computer-readable medium according to claim 31, as described above.  Qiao further teaches
wherein    the    allowed    session    management-network    slice    selection    assistance
information further comprises a slice differentiator. (See Qiao [0168] explains S-NSSAI comprise: slice differentiator)

Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.

7. Claims 21-26 are rejected under 35 U.S.C. §103 as being unpatentable over Qiao(US 2019/0141606A1)  in view of XU et al(US 2018/0035399A1),   

Regarding claim 21, Qiao teaches an access network device, comprising:
a receiver, configured to receive downlink non-access stratum (NAS) signaling from a core network device, (see Qiao Figure 14; [0189] AN 105 (access network device) receives a slice selection response (NAS signaling, see [0183], the slice response message is part of a NAS registration process) wherein the downlink NAS signaling comprises first information,  (see Qiao Figure 14; [0189] AN 105 (access network device) receives a slice selection response (NAS signaling, see [0183], the slice response message is part of a NAS registration process)   and the first information comprises an identifier of allowed session management-network slice selection assistance information; ( see Qiao [0188]-[0189] the slice selection response comprised allowed S-NSSAI)
store the first information. (see Qiao  Figure 14, [0189]-[0190] AN 105 receives/store the slice selection response message comprising the S-NSSAI).
While these components are know in RAN it is not explicitly disclosed a non-transitory memory storage comprising instructions; and
one or more hardware processors in communication with the non-transitory memory storage, wherein the one or more hardware processors execute the instructions to
However XU explains RAN includes memory, processor, (see paragraph [0016])


Regarding claim 22, Qiao taught the access network device according to claim 21, as described above.  Qiao further teaches wherein
the first information further comprises information about a tracking area that user equipment is allowed to access. (see Qiao [0189]-[0191] explains UE move to tracking area 2 and AMF may ensure allowed S-NSSA1 cannot coexist with the allowed S-NSSAI2 in tracking area 2, and access the allowed S-NSSAI 1 and S-NSSAI 1 and S-NSSAI 2 in tracking area 1 concurrently)  

Regarding claim 23,  the modified Qiao taught the access network device according to claim 21, as described above.  Qiao further teaches wherein the first information further comprises information about a tracking area that user equipment is not allowed to access. (see Qiao [0189]-[0191] explains UE move to tracking area 2 and AMF may ensure allowed S-NSSA1 cannot coexist with the allowed S-NSSAI2 in tracking area 2)  




Regarding claim 25, the modified Qiao taught the access network device according to claim 21, as described above.  Qiao further teaches wherein the session management-network slice selection assistance information comprises a slice/service type.   (See Qiao [0168] explains S-NSSAI comprise: a slice/service type)

Regarding claim 26, the modified Qiao taught the access network device according to claim 25, as described above.  Qiao further teaches wherein the allowed session management-network slice selection assistance information further comprises a slice differentiator. (See Qiao [0168] explains S-NSSAI comprise: slice differentiator)


8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD A SMARTH whose telephone number is (571)270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm	 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD A SMARTH/Primary Examiner, Art Unit 2478